Title: From Thomas Jefferson to Ellen Wayles Randolph Coolidge, 10 July 1805
From: Jefferson, Thomas
To: Coolidge, Ellen Wayles Randolph


                  
                     My dearest Ellen 
                     
                     Washington July 10. 05.
                  
                  To answer the question in your letter of the 4th. I must observe that neither the number of the fine arts, nor the particular arts entitled to that appellation have been fixed by general consent. many reckon but five Painting, sculpture, architecture, music & poetry. to these some have added Oratory, including, within that, Rhetoric which is the art of style & composition. others again, add Gardening as a 7th. fine art. not horticulture, but the art of embellishing grounds by fancy. I think Ld. Kaims has justly proved this to be entitled to the appellation of a fine art. it is nearly allied to landscape painting, & accordingly we generally find the landscape painter the best designer of a garden. no perfect definition of what is a fine art has ever yet been given. some say that as those are mechanical arts, which consist in manual operation unconnected with the understanding, those are fine arts which to manual operation join the exercise of the imagination or genius. this would comprehend sculpture, painting, architecture & gardening, but neither music, poetry, nor oratory. others say that the sciences are objects of the understanding, the fine arts of the senses. this would add gardening, but neither poetry nor oratory. a definition which should include Poetry & Oratory & no more would be very difficult to form.   I have delivered your love to mrs Smith. I will bring mine to you all on Thursday, Friday or Saturday next. the thermometer was yesterday at 97½° here, and at 96°. the two preceding days. I think it will be at 96°. to-day. should it be as hot when I am ready to depart, I shall certainly delay my departure. God bless you all.
                  
                     Th: Jefferson 
                     
                  
               